                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL S. OWL FEATHER-GORBEY §
(BOP Register No. 33405-013), §
                              §
            Plaintiff,        §
                              §
V.                            §                     No. 3:19-cv-885-K
                              §
FEDERAL BUREAU OF PRISONS,    §
ET AL.,                       §
                              §
            Defendants.       §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      SO ORDERED.

      Signed May 7th, 2019.


                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
